DETAILED ACTION
Election/Restrictions
Generic claim 19 is allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on 12/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/16/2020 is partially withdrawn.  Claims 20, 25-30, and 36, directed to non-elected Species B-D, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable generic claim. However, the restriction between Groups I-III is not withdrawn as the claims have been cancelled and are not eligible for rejoinder or examination for allowability and did not previously require all of the limitations of the allowable claim 19. Applicant’s protections under 35 U.S.C. 121 are therefore preserved for Groups I and III but are not preserved for Species A-D as these claims have been rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please rejoin claims 20, 25-30, and 36.

Allowable Subject Matter
Claims 19-21 and 23-36 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 19 with particular attention to the limitations “a wicking region formed on the membrane”, “wherein the sample introduction region, the flow-through via, and the fluidic channel of the wicking region are hydrophilic and are structurally defined by a first hydrophobic polymer that is deposited on the first surface and/or the second surface of the membrane”, and “depositing a blood sample on the sample introduction region of the membrane; and detecting, quantifying, and/or qualifying an analyte in the blood plasma and/or blood serum separated from the blood sample using the membrane device”. 
The closest prior art of record is considered to be Blankenstein et al. (US 2011/0011781 A1) and Koesdjojo et al. (US 2013/0064713 A1).
As outlined in the previous office action, Blankenstein teaches an apparatus that includes a cover “membrane” 7 that has a first/top surface and a second/bottom surface and is made of plastic [Paras. 0034, 0059-0065; Figs. 3-4]; a “wicking region” where a drop of blood 19 is added that comprises a feed device 13 “sample introduction region” 
Applicant makes the following arguments in the Remarks filed 07/09/2021:
Applicant's membrane is specifically defined as "[a] substrate that is made of a porous or fibrous material and that may be modified to comprise a polymer component." Specification, page 10, lines 9-10. Applicant's definition further states that "[t]he term 'membrane' as used herein does not include non-porous substrates that are made of a core material comprising thermoplastic polymers or thermoset polymers, such as substrates used in 'lab-on-a-chip' analysis." Specification, page 10, lines 10-12. In accordance with M.P.E.P. §§ 2111.01 (IV) and 2173.01 (I), the Office must consider Applicant's definition when interpreting the term "membrane" in claim 19. And, when this term is interpreted consistent with Applicant's definition, it is clear that Blankenstein does not disclose a membrane as recited by Applicant's claim 19. In therefore follows that Blankenstein does not disclose all features of Applicant's claim 19 (or claims 23 and 24, which depend from claim 19). The anticipation rejection of Applicant's claims 19, 23, and 24 should therefore be withdrawn.

Applicant’s arguments are convincing. Applicant provides a special definition of “membrane” on Pg. 10 of the filed specification which states:
Membrane: A substrate that is made of a porous or fibrous material and that may be modified to comprise a polymer component. The term “membrane” as used herein does not include non-porous substrates that are made of a core material comprising thermoplastic polymers or thermoset polymers, such as substrates used in “lab-on-a-chip” analysis. In independent embodiments, membranes contemplated by the present disclosure do not include paper substrates without a polymeric coating.

It is clear from applicant’s arguments that thermoplastic substrates as commonly used in lab-on-the-chip devices do not meet the definition of a “membrane”. Blankenstein teaches in Para. 0112 wherein the cover 7 and carrier 6 are formed of plastics and the device would clearly represent a lab-on-a-chip design. The Examiner therefore agrees with the Applicant that the cover 7 of Blankenstein does not read upon the special definition of a “membrane”. Furthermore, even if one were to consider the broadest possible interpretation of the “membrane”, Blankenstein still fails to teach wherein “the sample introduction region, the flow-through via, and the fluidic channel of the wicking region are hydrophilic and are structurally defined by a first hydrophobic polymer that is deposited on the first surface and/or the second surface of the membrane” as required by amended claim 19. The instant device comprises a porous/paper/fibrous membrane wherein a hydrophobic polymer is deposited on the hydrophilic membrane to define the various flow regions, as required in claim 19. Blankenstein teaches wherein the entire cover 7 is plastic and thus does not meet the requirements of being both a “membrane” and also having a “first hydrophobic polymer that is deposited on the first surface and/or the second surface of the membrane”. Since the cover 7 is plastic, there would be no motivation for one skilled in the art to add an additional polymeric layer and even incorporating such hydrophobic polymeric layer would not “structurally define” the various regions of claim 19. 
Koesdjojo disclose a microfluidic device that comprises a hydrophilic substrate “membrane” such as paper that comprises one or more channels formed with a bonding agent wherein the bonding agent defines a pattern that forms a fluid channel between an inlet and an outlet [Paras. 0103, 0114-0115; Figs. 19-21, 25-26]. Koesdjojo further 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 19. Claims 20-21 and 23-36 are dependent from or otherwise include the limitations of claim 19 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jayawardane et al. (BM Jayawardane, L Coo, RW Cattrall, SD Kolev, The use of a polymer inclusion membrane in a paper-based sensor for the Doi et al. (US 2019/0242870 A1) disclose a plasma separation device and method that includes a porous polymeric sheet or nonwoven fabric for blood separation but fails to disclose a fluid channel connecting a sample inlet to a via with a hydrophobic polymer deposited on a membrane for defining the structures of the flow region. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JOSHUA L ALLEN/Examiner, Art Unit 1795